Citation Nr: 1445069	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the RO.

The Board previously remanded these issues in March 2011, July 2013 and March 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.
 

FINDINGS OF FACT

1. The Veteran's lumbar spine disability is not related to service; arthritis of the lumbar spine was not manifest in service or within one year of separation.

2. The Veteran's cervical spine disability is not related to service; arthritis of the cervical spine was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1. A lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2005, May 2007, and March 2011. The claims were last adjudicated in August 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinion obtained in April 2014 are adequate with regard to the issues on appeal, as the April 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction return the claims file to the examiner who offered an opinion as to etiology in October 2013 and obtain an addendum opinion as to etiology of the lumbar and cervical spine disabilities, taking into account the Veteran's reported history of the lumbar and cervical spine disabilities. Here, the examiner offered an addendum opinion in April 2014 that addresses the etiology of his lumbar and cervical spine disabilities, with due consideration given to the Veteran's reported history of the lumbar and cervical spine disabilities. Development ordered in the previous remands was also completed. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis (spurring) of the lumbar and cervical spines. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).




Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service treatment records reflect that the Veteran sought treatment for complaints referable to lumbar and cervical spine disorders. A February 1988 service treatment record reflects the Veteran's complaints of low back pain ongoing for the past month. The impression was mechanical back ache. A June 1988 service treatment record documents the Veteran's complaints of neck and back pain accompanied by headache ongoing for the past 5 days. A February 1989 service treatment record records complaints of upper back pain with twisting of the torso. Physical examination showed paraspinal tenderness. The impression was mild trapezius spasm. An April 1989 service treatment record reflects the Veteran's report that he was advised that he had a permanent muscle spasm on the right side of his back. 

Subsequent to service, private and VA medical records verify that the Veteran has current lumbar and cervical spine disabilities. For example, after an October 2005 VA examination the Veteran was diagnosed with degenerative disc disease (DDD) of the cervical spine with known C6-C7 annular prominence and spondylosis and DDD of the lumbar spine with known disc herniation.  Thus, the remaining question is whether the current lumbar and cervical spine disabilities are related to service.  

On this record, the Board finds that service connection for the current lumbar and cervical spine disabilities is not warranted. Though the Veteran has current disabilities, the evidence does not serve to link the onset of the current lumbar and cervical spine disabilities to disease or injury sustained during a period of service. To that end, the Board notes that in the April 2014 report of VA examination the examiner opined that it was less likely as not that the Veteran's current spine disabilities were related to injury/illness incurred during a period of service, to specifically include, any injury/illness that may have been incurred in the performance of his duties as a hull technician. The examiner explained that the service treatment records demonstrated that the Veteran's in-service injury/disease was muscle strain or low back mechanical strain. The examiner observed that research showed that muscle strain or low back mechanical strain did not, alone, lead to the severe degenerative spinal conditions that the Veteran currently demonstrated. Further to that point, the examiner noted a lack of serious injury in service that required orthopedic or neurosurgical intervention, which could have accounted for the advanced, increased degenerative condition of the spine. The examiner acknowledged that there was no doubt that the Veteran endured hard, physical labor in the performance of his duties as a hull technician. However, the examiner reiterated that in the absence of evidence of direct trauma that would advance the progression of inflammation and arthritic changes, the muscle strain and low back mechanical strain documented in the service treatment records, would not, alone, cause the Veteran's current lumbar and cervical spine disabilities. 

The examiner did note that the claims file review documented reference to an injury that led to a claim for worker's compensation around 2005. The examiner reasoned that injury could be the source of the Veteran's current advanced degenerative lumbar and cervical spine disabilities. 

The Board is aware of the July 2007 private treatment record in which private clinicians conclude that "the symptoms from the back do stem back to military service but at that time there were no confirmatory tests performed." The clinicians opine that the Veteran's "continuing back pain, degenerative disc disease could have just as likely than not occurred as a result of his military jobs and without the confirmatory tests done at that time, it is difficult to conclude that it was not from service." In addition, in September 2007 a physician who previously treated the Veteran noted that "no one can actually say when or where the patient's symptoms developed in the past." The physician further noted that the symptoms "could just as easily have developed while he was in service as any other time in his adult life." To the extent these records represent evidence in favor of the claims the Board is affording them little probative value. Importantly, neither opinion takes into account the Veteran's 2005 worker's compensation injury. In addition, these opinions are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, these opinions are afforded little probative value.

Here, the Board finds that the more probative opinion is the opinion offered by the VA examiner in April 2014. The Board reiterates that the VA examiner acknowledged that there was no doubt that the Veteran endured hard, physical labor in the performance of his duties as a hull technician but explained that in the absence of evidence of direct trauma that would advance the progression of inflammation and arthritic changes, the muscle strain and low back mechanical strain documented in the service treatment records, would not, alone, cause the Veteran's current lumbar and cervical spine disabilities. 

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in April 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, to the extent that the Veteran has degenerative joint disease (arthritis) of the lumbar spine and/or cervical spine, the Board notes that there is no evidence of arthritis of the spine shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he had back and neck pain during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the complaints documented in the service treatment records, the Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA examiner in April 2014 to be more probative. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided extensive research to support the conclusion. The examiner used her expertise in reviewing the facts of this case and determined that the current lumbar and cervical spine disabilities were unrelated to incident of the Veteran's period of service. It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current lumbar and cervical spine disabilities were related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a lumbar spine disability and a cervical spine disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


